                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                       8:19CR140

       vs.
                                                                        ORDER
MATTHEW PITZER

                      Defendant.


       This matter is before the court on the defendant’s Unopposed Motion to Continue Trial
[29]. Counsel is seeking additional time to finalize plea documents. For good cause shown,

       IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial [29] is
granted as follows:

       1. The jury trial, now set for August 6, 2019, is continued to September 10, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and September 10, 2019, shall be deemed excludable
time in any computation of time under the requirement of the Speedy Trial Act. Failure to grant
a continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 30th day of July 2019.

                                              BY THE COURT:

                                              s/Michael D. Nelson
                                              United States Magistrate Judge
